Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an encoder, attached to the conveying roller, and configured to monitor information about a movement position of a plate glass on the conveying roller; and
a control unit, electrically connected to the encoder and the driving mechanism respectively, and configured to receive movement position information of the plate glass that is fed back by the encoder, and send an instruction to the driving mechanism, to control the closing and the opening range of the damper
in claim 1.
An “encoder” given its plain meaning is capable of sending a signal or format a code to deliver information. The claims are directed to a plate glass tempering cooling system thus the structural portion of this limitation is that the “encoder” must be capable of sending a signal thus any structure capable of sending a signal is a structural equivalent.
The control unit must be structurally connected to the encoder and a driving mechanism and capable of controlling the damper.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation.  A damper given its plain meaning from Merriam-Webster dictionary is a valve or plate for regulating draft as included in the references herein

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the other end of the ventilation tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, “the other end of the ventilation tube” is considered to be a portion of the tube 50% or less in distance to the air inlet of the air grid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 8534096) and further in view of Barr (US 4946491). 
Regarding claims 1-2 and 4, Barr discloses a plate glass (60) quenching system (Col 2; lines 16-22)(Fig 1-3), comprising
 air collecting boxes (30/32 or 42/44), having air inlets (26/28) with an air grid, or array, as shown in Fig 3-5
a conveying roller (16, or rollers 40) for conveying the sheet (60).
The air collecting boxes being connected through a plurality of ventilation tubes (36/34).
Barr discloses  the quench unit roller conveyor drive (16) is provided with an encoder or other conventional position sensing means to adequately control the distance of the glass sheet to the quench array, thus based on the received position of the glass relative to the cooling array points (Col 5; lines 15-23).
Barr discloses controlling the pressure or cooling applied at locations of the array (at least Col 5; lines 20-30) or using different nozzles within the array or distance of the sheet in relation to the array (at least Col 5; lines 15-37, 61-62).  Barr fails to disclose valves or baffles as claimed by claim 1.
In an analogous art Bennett discloses an air grid defined by openings of the manifolds (76/78)
the quench head assemblies and the air grid being connected through several ventilation tubes (58/60), and the system further comprising:
a damper, or valves (55/57) disposed between the air collecting boxes, or quench head assemblies (50a/50b) and the air grid as described above (openings 76/78), and capable to open or close the ventilation tubes (Col 7; lines 58-68);
Bennett discloses a driving mechanism, actuators (124), configured to control closing and an opening range of the valves (55/57); Bennett discloses a control unit, or controller (52), programmed to operate the valves (Col 7; 61-62).
It would be obvious to one of ordinary skill in the art to provide valves or baffles of Bennett at a location within the ventilation tubes of Barr in order to further control the cooling of each nozzle in the array in relation to the position of the glass sheet relative to the array as motivated by Barr.
MPEP 2141 discloses
KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results, or Use of known technique to improve similar devices (methods, or products) in the same way
for example, combining the valves to control quenching air supplied through a tube of Bennett with the desire to control the quenching gas supplied to the tube array in relation to the sheet
Regarding claim 3, Barr discloses the tubes as discussed regarding claim 1 above and Bennett discloses the ventilation tube (58/60) comprises an air-out pipe  disposed on the air collecting box, or quench head assemblies (50a/50b), and corresponding to the air inlet of the air grid, defined by (76/78) and the damper, or valve (55/57) is disposed in what is considered in the air-out pipe.
Regarding claim 5, Bennett discloses the driving mechanism, actuators (124) drives the valves to capable of rotating to open or close the ventilation tube.
Regarding claim 9, Barr discloses transverse plenums (44) which may be considered the claimed hoses or alternatively Bennett discloses the ventilation tubes are provided with hoses (Fig 2) and it would have been obvious to substitute one known means for supplying quench air to the nozzles as another.
Regarding claim 10, Bennett discloses a control unit (31) comprising a programmable valve controller (52).  Bennett fail to state the control unit comprises a programmable logic controller (PLC) or an industrial personal computer (IPC) however one of ordinary skill in the art would recognize a programmable controller includes any programmable computer without any further limitations to said computer.
See MPEP 2114
Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that “programmable” claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"
 In re Paulsen, 30 F.3d 1475, 1479-80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). Therefore, a claim containing the term "computer" should not be construed as limited to a computer having a specific set of characteristics and capabilities, unless the term is modified by other claim terms or clearly defined in the specification to be different from its common meaning. Id. In Paulsen, the claims, directed to a portable computer, were rejected as anticipated under 35 U.S.C. 102  by a reference that disclosed a calculator, because the term "computer" was given the broadest reasonable interpretation consistent with the specification to include a calculator, and a calculator was considered to be a particular type of computer by those of ordinary skill in the art

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr and Bennett (US 8534096) and further in view of McMaster (US 4282026 A).
Regarding claims 6 and 11,  The combined teachings of Barr and Bennett disclose a valve and an actuator for driving said valve. Ritter discloses a baffle structure equivalent to a valve as discussed above, for regulating draft or gas flow.  The combined teachings of Barr and Bennett fail to disclose the structural elements regarding the damper as required by claim 6.
In an analogous art, McMaster discloses a quench unit (24) for a glass sheet wherein a damper is provided for regulating draft or gas flow.  McMaster discloses a damper (114) with a driving device of an actuator within the quench device.  The damper (114) comprises a swing arm of piston rod (119) a pin (118) and pin (120) to the damper (114) having one end hingedly connected to the pneumatic cylinder (116)  (Col 6; lines 31-45). 
It would be obvious to one of ordinary skill in the art to substitute the dampers, or valves, of Bennett with the damper of McMaster for the same purpose of altering or stopping the flow of gas in a quenching device, because the substitution of one known element for another known in the art for the same purpose yields predictable results to one of ordinary skill in the art. 
in Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) The prior art showed differing load-bearing members and differing means of attaching the foundation to the member. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the metal bracket taught in Gregory for Fuller’s concrete haunch for the predictable result of transferring the load
Regarding claims 7, substituting each damper, or valve, taught by Bennett with the structured damper of McMaster yields claim 7.  The intended use limitations of claim 7 do not alter the structure claimed.
See MPEP 2114 which states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.
Regarding claim 8, one of ordinary skill in the art would necessarily orient the damper structure of McMaster in the device of Bennett such that the air flow would be altered as necessary for cooling.
Furthermore: In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Applicant argues that a controller is not a generic placeholder for performing a claimed function and cites Inventio AG v. ThyssenKrupp Elevator Americas Corp., 649 F .3d 1350, 1360 (Fed Cir. 2011).  This case refers to an actual physical structure not needing to be recited, such as a cubed box for computing.  Examiner has interpreted the term control unit and encoder as structural equivalents that perform the same functions. Applicant has not provided evidence via the claims, MPEP or specification that a structural equivalent that carries out the same functional limitations would not meet the claimed limitation.
Applicant’s arguments with respect to claim(s) rejected over Bennett, and Ritter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument’s regarding McMater refer to when the Damper is used in the method however the rejection is based on the substitution of one known element for another to yield the same results.  Anyone of ordinary skill in the art would understand a valve and damper bot control or direct the flow of a fluid, gas or liquid and the motivation of substituting the damper of McMater for a valve of Bennett does not depend on when the damping of fluid flow occurs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741